FOURTH DIVISION
                                                                       AUGUST 31, 2006



No. 1-05-2518

RAMSEY EMERGENCY SERVICES, INC.,                                       )    Appeal from order
                                                                       )    of the Illinois
                Petitioner-Appellant,                                  )    Commerce
                                                                       )    Commission.
                                                                       )
v.                                                                     )    No. 04-0406
                                                                       )
ILLINOIS COMMERCE COMMISSION,                                          )
                                                                       )
                Respondent-Appellee.                         )


       JUSTICE GREIMAN delivered the opinion of the court:

       Petitioner Ramsey Emergency Services, Inc. (Ramsey), appeals from an order of the

Illinois Commerce Commission (Commission or ICC) denying its application to operate as a

"Competitive Local Exchange Carrier@ (CLEC) providing enhanced 9-1-1 emergency telephone

services (E911) in Illinois. For the reasons that follow, we affirm.

       Ramsey is an Iowa corporation formed in 2000 with its headquarters in Williamsburg,

Iowa. In May 2004, Ramsey applied to the ICC for a "Certificate of Interexchange Service

Authority@ to provide interexchange facilities-based telecommunications services pursuant to

section 13-403 of the Illinois Public Utilities Act (Act), to provide resold local and interexchange

telecommunications services pursuant to section 13-404 of the Act, and to provide local

facilities-based telecommunications services pursuant to section 13-405 of the Act. 220 ILCS

5/13-403, 13-404, 13-405 (West 2004).

       E911 services transmit the caller=s telephone number to the "Public Safety Answering

Point@ (PSAP) receiving the call and cross-reference the number in an address database to
No. 1-05-2518

determine the caller=s location. The system then displays the caller=s location on a video monitor

for the 9-1-1 dispatcher, allowing him or her to direct emergency personnel to aid a caller who

may not be able to audibly relate his or her location. E911 calls are transmitted on a selective

router switch from the caller to a specific answering point designated by the relevant public

safety agency, based on the caller=s location. A call travels from the caller=s home to an end

office, which relays the call to the switch over selective router trunks, known as A Links. After

the router switch determines which answering point ought to receive the call on the basis of the

caller=s location, the call is routed to the appropriate answering point over circuits known as B

Links.

         Illinois Bell Telephone Company (SBC Illinois), the Illinois Telecommunications

Association (ITA), the St. Clair County Emergency Telephone Systems Board (Board), and the

Illinois Chapter of the National Emergency Number Association (INENA) all filed petitions for

leave to intervene in Ramsey=s application. The administrative law judge (ALJ) granted all

petitions except for the one filed by INENA.

         The ALJ assigned to the case scheduled a hearing for September 2004.

         In prefiled testimony, Michael Ramsey, Ramsey=s president and chief executive officer

attested that the company was authorized to do business in Illinois and sought to provide

competitive E911 services to individual counties in the state. He stated that Ramsey was

qualified to do so based on its provision of similar services to counties in Iowa, Missouri, and

Nebraska, that Ramsey intended to purchase underlying A Links and B Links from facilities-

based carriers such as SBC and Verizon, and would construct its own facilities for maintenance



                                                -2-
No. 1-05-2518

and customer service. He asserted that Ramsey had the requisite managerial resources to

provide E911 services based on his own qualifications and those of Mark Hixson, Ramsey=s vice

president and chief financial officer, that Ramsey had the requisite technical resources based on

its successful provision and maintenance of E911 services in several other states, and that

Ramsey had the requisite financial resources based on its recent financial statements, reports,

and projections.

       ICC staff members filed testimony indicating that Ramsey had not submitted sufficient

evidence of its financial, managerial, and technical abilities and resources to provide E911

services because it had not provided adequate answers to the staff=s data requests, which

specifically concerned the company=s financial resources.

       In response to the ICC staff=s concerns over Ramsey=s financial resources and suggestion

that the company obtain a surety bond for each potential county it sought to service, Michael

Ramsey responded that such a requirement would place an unreasonable burden on Ramsey and

similar companies seeking to provide competitive E911 services in that obtaining a bond would

require Ramsey to negotiate the terms of each bond with the ICC and delay its entry into the

Illinois market, thereby hindering competition by limiting potential customers= freedom of

contract and by impeding Ramsey=s ability to market its services to other potential customers.

       He also stated that Ramsey was familiar with the requisite technology inherent in E911

services and cited the company=s experience in operating and maintaining a selective router,

trunk lines, and accompanying hardware and software serving over 280,000 citizens of Marion

County, Iowa. He also stated that Ramsey planned to perform regular maintenance and provide



                                               -3-
No. 1-05-2518

redundant facilities to reroute 911 calls in the event of service interruption and presented ICC

staff with copies of the company=s contingency plans and procedures.

       Michael Ramsey also stated that transferring services from the current providers to

Ramsey would not be problematic unless current providers failed to cooperate. He further

testified that Ramsey would be able to provide the necessary infrastructure and to reconcile and

maintain the software necessary to provide E911 services in Illinois, citing its successful

provision of similar services to several counties in Iowa.

       Hixson provided ICC staff with copies of Ramsey=s financial documents, including

balance sheets, income statements, earnings statements, and cash flow statements prepared by

the company=s accountants. He also presented pro forma projections of income and expenses

and Ramsey=s business plan. Hixson also stated that Ramsey had acquired lines of credit from

some of its suppliers as well as multiple banks. He explained that, because Ramsey would be

providing a limited array of services in Illinois, it would require less capital investment than

traditional facilities-based telecommunications providers and would have fewer customers.

       ICC staff member Robert Koch testified that he and other staff had no objections as to

Ramsey=s technical, financial, and managerial resources, but did express concern over the lack of

a mechanism to transfer E911 services expeditiously in the event Ramsey ceased operations.

Koch stated that compelling another provider to resume E911 services in such a contingency

would prove difficult and that any interruption in emergency services could have dire effects on

the communities Ramsey sought to serve. Koch and other staff recommended that Ramsey

obtain a surety bond payable to each county it sought to serve to cover the costs of retaining the



                                                -4-
No. 1-05-2518

services of a replacement carrier.

       Koch further stated that the certificates allowing Ramsey to provide E911 services should

be issued, but that certain conditions should be met before allowing Ramsey to begin operations.

ICC staff cited to previous orders where the ICC imposed operational conditions on utility

providers in order to maintain statewide standards in telecommunications services. Koch

justified the imposition of such conditions on Ramsey=s application because the application was

unique in terms of Ramsey=s funding and ability to borrow in relation to other traditional, larger

telecommunications providers.

       ICC staff member Marci Schroll testified that Ramsey had met the statutory requirements

for certification, but that she had concerns as to the company=s provision of services because

Ramsey would be operating only as an E911 provider when there were no others yet operating in

Illinois, which did not yet have a regulatory scheme for competitive E911 providers. Schroll

recommended the ICC initiate a separate docket to evaluate whether the ICC should establish a

carrier of last resort in the event that a competitive E911 carrier fails, whether tariff and rate

schemes ought to be imposed for competitive E911 providers, and the overall propriety of

allowing competitive E911 services in Illinois, and that Ramsey=s certification not be allowed

until the proposed proceedings had concluded.

       Bernard Eugene Valentine of SBC testified that, in order to provide E911 services,

Ramsey would need to be responsible for trunking between end offices and selective routers, the

functioning of the selective router, database updates, service ordering and provisioning, backup

PSAPs, and private automatic location identification services. Valentine stated that SBC was



                                                 -5-
No. 1-05-2518

concerned about Ramsey=s ability to address a request by the ICC about contingency plans in the

event of a service interruption. He also expressed concern over whether Ramsey understood

some of the technology it would be responsible for providing and maintaining, Ramsey=s ability

to manage the transition of 911 calls from SBC customers and all the other carriers that the

provision of E911 services would entail, and its ability to interface with other

telecommunications providers in order to maintain updated customer databases. Valentine stated

that Ramsey had not demonstrated the methods by which it would accept service orders, how it

intended to provide routing to alternative PSAPs in the event of a service outage to a primary

designated PSAP, or how it would negotiate with private switch operators.

       Norman Forshee, the 9-1-1 coordinator for St. Clair County, testified that he was familiar

with Ramsey=s services and opined that, on the whole, they were superior to the services the

county was currently receiving. He also stated that, if Ramsey were to provide St. Clair County

with E911 services, the county would be provided with full backup facilities and more timely

technical information and service than it currently experienced with SBC. He further stated that

St. Clair County changed its 9-1-1 maintenance service provider from Verizon to Ramsey

because of administrators= overall dissatisfaction with Verizon=s responsiveness and costs.

       In issuing its decision, the ICC noted that there was no statute or legal precedent directly

addressing whether telecommunications carriers may legally provide competitive E911 services

in Illinois. The ICC emphasized that E911 services provide life-saving protection for citizens

and their property, and shared the staff=s concern that any interruption in Ramsey=s provision of

those services could have dire consequences. The ICC stated that Ramsey had not provided a



                                                -6-
No. 1-05-2518

sufficient response to the staff=s questions regarding that issue and noted that there seemed to be

no mechanism to secure an immediate transition to another provider in the event of a service

interruption. The ICC noted that the current providers of E911 services in Illinois were larger

entities with proven service records and more substantial resources than those available to

Ramsey and expressed doubt as to whether Ramsey could perform backup services and provide

redundant facilities as well as the more established providers could.

       The ICC doubted Ramsey=s financial capability to purchase the elements necessary to

construct sufficient backup facilities in the areas it sought to service. The ICC also expressed

concern over the sufficiency of Ramsey=s answers to staff inquiries, noting that the testimony

submitted on behalf of Ramsey=s application often lacked sufficient details, explanations, and

technical knowledge concerning several aspects of its planned operations. Based on the

deficiencies it perceived in Ramsey=s financial and technical resources, as well as the unresolved

legality of providing competitive E911 services in Illinois, the ICC denied its application.

       Ramsey filed a motion to reconsider, which the ICC denied. Ramsey now appeals,

arguing that ICC=s denial of its application was erroneous in that the Commission=s findings are

not supported by the record, that the decision was based on unlawful considerations, that the

decision violates several statutory provisions, and that the Commission erred in denying

INENA=s motion to intervene and in issuing its decision without full consideration of Ramsey=s

motion for additional hearing.

       Direct appeals to this court from decisions by the ICC are governed by the Public

Utilities Act. 220 ILCS 5/10-201(a) (West 2004). On review, "[t]he findings and conclusions of



                                                -7-
No. 1-05-2518

the Commission on questions of fact shall be held prima facie to be true and as found by the

Commission; rules, regulations, orders or decisions of the Commission shall be held to be prima

facie reasonable, and the burden of proof upon all issues raised by the appeal shall be upon the

person or corporation appealing from such rules, regulations, orders or decisions.@ 220 ILCS

5/10-201(d) (West 2004).

       The Act states, in relevant part, that a reviewing court shall reverse a decision of the

Commission, in whole or in part, where the court determines that the Commission=s findings "are

not supported by substantial evidence based on the entire record.@ 220 ILCS 5/10-201(e)(iv)(A)

(West 2004). We will set aside the Commission=s decision where it appears that the Commission

acted outside the scope of its authority, where it infringed on a constitutional right, or where its

findings are against the manifest weight of the evidence. Illinois Power Co. v. Illinois

Commerce Comm=n, 339 Ill. App. 3d 425, 434 (2003). The Commission=s findings are prima

facie evidence that an order was reasonable, but we are not obligated to believe that the facts in

evidence demand a given conclusion if that conclusion is not reasonable, and we will reverse an

order of the Commission if it is clearly unreasonable. Illinois Power, 339 Ill. App. 3d at 434.

       Ramsey initially contends that the Commission=s findings as to its financial and technical

resources are not supported by substantial evidence.

       For purposes of review, "substantial evidence@ to support a factual finding consists of

more than a mere scintilla, but may be less than a preponderance of the evidence, such that a

reasoning mind would conclude that the evidence was sufficient to support a particular

conclusion. Commonwealth Edison Co. v. Illinois Commerce Comm=n, 295 Ill. App. 3d 311,



                                                 -8-
No. 1-05-2518

321 (1998). In order to prevail on appeal, the party contending that the Commission=s decision

was not supported by substantial evidence must do more than show that the evidence supported a

different conclusion, but must demonstrate that the opposite conclusion was clearly evident.

Commonwealth Edison, 295 Ill. App. 3d at 321.

       The Act forbids a telecommunications carrier from transacting business and from

offering or providing interexchange telecommunications services in Illinois without obtaining a

certificate of authority from the ICC. 220 ILCS 5/13-401(a) (West 2004). The Act provides that

the Commission shall approve an application for a certificate of interexchange service authority

only where the applicant demonstrates that it possesses sufficient technical, financial, and

managerial resources and abilities to provide interexchange telecommunications service. 220

ILCS 5/13-403 (West 2004). The ICC is to issue certificates only on the basis of the findings

addressed in section 13-403 and need not consider other factors not specifically addressed

therein. Illinois Independent Telephone Ass=n v. Illinois Commerce Comm=n, 183 Ill. App. 3d
220, 237 (1988).

       Ramsey contends on appeal that the testimony and documentary evidence given by

Hixson served to verify the sufficiency of Ramsey=s financial resources, and that Koch=s and the

Commission=s assessments of Ramsey=s finances unfairly employed elevated, more stringent

standards than that prescribed under the Act. Ramsey also argues that the Commission unfairly

compared its finances to those of the larger incumbent service providers when assessing

financial resources, and notes that incumbent providers would be just as prone to financial

instability as a provider the same size as Ramsey. Ramsey also contends that the Commission



                                                -9-
No. 1-05-2518

improperly relied on hypothetical operational aspects of Ramsey=s duties as a CLEC in assessing

its financial qualifications, that the Commission incorrectly doubted Ramsey=s ability to acquire

the necessary equipment to provide the services it sought to perform. Lastly, Ramsey contends

the contingent conditions on the eventual grant of certification recommended by ICC staff were

unlawful in that such conditions were not imposed on other carriers.

       Based on our own assessments of Ramsey=s application materials and testimony, we find

that the ICC was not remiss in denying Ramsey=s application on the basis of lack of

demonstrably sufficient financial resources. The evidence Ramsey submitted in support of its

financial capabilities was by no means exhaustive and in some aspects borders on speculative.

For instance, Ramsey attested that it would be able to purchase the equipment and facilities

necessary to provide backup services, but provided no actual list of the necessary network

elements or the costs thereof in projecting its bottom-line revenues and expenditures in any given

scenario. Moreover, promises as to lines of credit are equally speculative, and we cannot fault

the Commission for deeming them insufficient when compared to the actual possession of the

required assets and cash on hand. Additionally, we find that Ramsey=s seemingly piecemeal

approach to providing evidence of its financial liquidity to the Commission B producing actual

figures and potential itemizations only after multiple data requests from ICC staff B lends

support to the Commission=s findings.

       Ramsey next contends that it demonstrated sufficient technical resources to merit the

grant of a certificate of authority. Ramsey argues that the ICC=s characterization of its approach

toward establishing an operational infrastructure as "ad hoc@ was inaccurate, and that Ramsey



                                               -10-
No. 1-05-2518

demonstrated a sufficient capacity to either build or acquire through lease or purchase the

necessary unbundled network elements (UNEs) to establish the required network. Ramsey relies

on this court=s decision in Globalcom, Inc., v. Illinois Commerce Comm=n, 347 Ill. App. 3d 592

(2004), for the propositions that CLECs can lease network elements from an incumbent provider

on an unbundled basis in order to provide competitive telephone service and that the Public

Utilities Act requires incumbent providers to bundle network elements to lessees that they would

normally bundle themselves. Globalcom, 347 Ill. App. 3d at 596.

       We note that our decision in Globalcom dealt with the allegedly anticompetitive behavior

of an incumbent telecommunications service provider as to a CLEC seeking to provide

competitive services in the same market, not with a denial of a prospective carrier=s application

for certificate of authority. While we make no quarrel with Ramsey=s assertion that it could

indeed acquire the network elements it would need to operate as CLEC by purchasing or leasing

either the individual or bundled elements from incumbent carriers, we fail to see how its reliance

on Globalcom bolsters its arguments on appeal.

       Ramsey also relies on the Commission=s grant of a certificate of authority to Intrado, Inc.,

a telecommunications service provider that sought to provide E911 services as a CLEC to an

incumbent provider, SBC Illinois. See In re Intrado, Inc., No. 00-0606 (September 14, 2000).

We find the scenarios addressed in Ramsey=s and Intrado=s applications distinguishable. In its

application, Intrado sought rights of interconnection, collocation, and access to network elements

in order to augment existing 911 infrastructures; it did not seek to operate as an independent

provider of E911 services to a municipality, as does Ramsey. Accordingly, we find that the



                                               -11-
No. 1-05-2518

Commission=s decision regarding Intrado is not analogous to the scenario before us.

       What the Commission took issue with, mainly, was not so much Ramsey=s hypothetical

ability to construct or acquire the elements necessary to establish a service network but, rather,

its failure to specify with precision the exact network elements it would have to construct or

acquire in order to provide E911 services, and to state with specificity what the acquisition of

those elements would likely cost. We do not find it unreasonable that the ICC expressed concern

over Ramsey=s technical capabilities on that basis, as a failure to state exactly which elements a

provider would need to establish service in a given area could indicate a lack of awareness as to

what those elements are. Furthermore, Ramsey failed, in several instances, to provide concrete

answers to inquiries from staff and intervenors which addressed certain contingencies Ramsey

would likely encounter in establishing, providing, and maintaining E911 services in St. Clair

County. We therefore conclude that the ICC=s denial of Ramsey=s application for a certificate of

authority on the bases of its financial and technical resources was not in error.

       Ramsey insists that its experience providing similar services in other jurisdictions and the

testimony of its past and prospective customers are persuasive evidence of its technical ability to

provide E911 services in Illinois. As is indicated by the record, and as is unrebutted by Ramsey,

the services Ramsey provided in Iowa, while of a similar nature to those it sought to provide in

Illinois, were much smaller in terms of scale and sophistication. Furthermore, there was no

indication from the record that the customers from whom Ramsey elicited testimony were

experts on the statutory technical requirements for a telecommunications carrier to provide E911

services in Illinois. Accordingly, we cannot conclude that the ICC erred in discounting such



                                                -12-
No. 1-05-2518

evidence.

       Ramsey next contends that the Commission=s denial of its application was based upon

unlawful considerations, specifically the speculative fear that its operations would fail and

emergency services could be interrupted, policy considerations outside statutory standards, and

the improper assumption that Ramsey will violate the law. We do not agree.

       While Ramsey is correct in it assertion that the Commission is only to consider factors

elucidated in the statute in determining whether to grant a certificate of authority (see Illinois

Independent Telephone Ass=n, 183 Ill. App. 3d at 237), the possibility of service interruption was

not the sole basis for the ICC=s decision and, we believe, was germane to the Commission=s

deliberations.

       As we have already discussed, the Commission specifically addressed statutory grounds,

i.e., the sufficiency of Ramsey=s financial and technical resources, in denying the application for

certificate of authority. Moreover, the Commission=s reservation as to the possibility of an

interruption in service, while obviously a hypothetical, was nevertheless a legitimate concern

and one for which Ramsey could reasonably be expected to generate a contingency plan. The

safety of the public a carrier seeks to serve should be of paramount importance in the provision

of E911 services and in the evaluation of a particular carrier=s ability to do so.

       A Pennsylvania court in City of Philadelphia v. Pennsylvania Public Utility Comm=n ,

702 A.2d 1139 (Pa. Commw. 1997), dealt with aspects of competitive telecommunication service

regulations similar to the ones we encounter here. In that case, the City of Philadelphia had

contracted with Bell Atlantic to provide the city=s E911 services. Under Pennsylvania law, the



                                                -13-
No. 1-05-2518

city was required to maintain a master street address guide of all its residents and contracted with

Bell Atlantic to generate and maintain the list. Bell Atlantic entered into an interconnection

agreement with PECO Hyperion Telecommunications, a CLEC, as required under the federal

Telecommunications Act of 1996 (Telecom Act), to provide dialing parity and

nondiscriminatory access to established telecommunication exchanges in order to foster

competition in the provision of telecommunication services. City of Philadelphia, 702 A.2d at

1141-42; see 47 U.S.C. __ 251(a), (b) (1994 & Supp. II 1996). Bell Atlantic planned to provide

PECO with the master list pursuant to the agreement. Bell Atlantic sought permission from the

city to disclose the list, and the city insisted on certain conditions before disclosure, including

testing of the 911 system, indemnification, and agreements to maintain the physical 911 systems

and insurance thereof. PECO rejected the conditions and the city refused to allow Bell Atlantic

to disclose the master list. Bell Atlantic thereafter sought a declaratory order from the

Pennsylvania Public Utility Commission (PUC) directing Bell Atlantic to share the master list

with PECO. The PUC granted Bell Atlantic=s request, and the city appealed.

       The Commonwealth Court reversed, relying on subsection 253(b) of the Telecom Act,

which provides that state utility regulators may impose on telecommunications carriers

requirements necessary to preserve and advance universal service, protect public safety and

welfare, ensure the continued quality of services, and safeguard the rights of consumers,

provided such requirements are imposed on a competitively neutral basis. 47 U.S.C. _ 253(b)

(1994 & Supp. II 1996); City of Philadelphia, 702 A.2d at 1145. The court found that the PUC

ignored the city=s safety and welfare concerns by compelling Bell Atlantic to tender the master


                                                -14-
No. 1-05-2518

list to PECO, and allowed its concerns for fostering competition to supersede its obligations to

consider public safety and welfare. The court vacated the PUC=s order and remanded for a

hearing to consider the merits of the city=s conditions. City of Philadelphia, 702 A.2d at 1145.

        Similarly, we conclude that the imposition of certain conditions or standards on a

carrier=s grant of authority out of concern for public safety is not unlawful, seeing as the very

purpose of providing E911 services is the protection of the public the provider seeks to serve.

Accordingly, we find that the Commission was not remiss in citing the possibility of service

interruption in rejecting Ramsey=s application.

        Ramsey next contends that the Commission=s decision violates the statutory delegation of

authority to emergency telephone service boards (ETSBs) to develop E911 plans. Ramsey cites

to the Emergency Telephone System Act for the proposition that ETSBs, not the ICC, are

statutorily responsible for planning, establishing, maintaining, upgrading, adopting

specifications, and making expenditures for E911 systems. 50 ILCS 750/15.4 (West 2004).

Ramsey also points out that ETSBs, not the ICC, have the authority to contract with carriers

providing E911 services.

        We take no issue with this provision, only with Ramsey=s interpretation of it. The statute

Ramsey relies on does not address the statutory eligibility or authority of an entity to provide

E911 or other interexchange telecommunication services. That is the issue here, not the ETSBs=

authority to deal with the carriers once their eligibility has been established. Ramsey=s argument

here is, at best, a non sequitur.

        Ramsey next contends that the ICC=s order violates the requirements of the Universal



                                                -15-
No. 1-05-2518

Telephone Service Protection Law of 1985, a subsection of the Public Utilities Act and the

relevant provision in this case (220 ILCS 5/13-100 et seq. (West 2004)), in that the ICC

unlawfully included additional and unspecified requirements beyond findings of sufficient

financial, technical, and managerial resources on behalf of an applicant seeking authority to

operate as a CLEC. Ramsey cites authority that delineates the statutory powers of the

Commission, but fails to specify how its authority has been exceeded or how the authority it

relies on applies in this context. Without more, we see no need to analyze this argument.

       Ramsey next contends that the Commission=s decision is preempted by the federal

Telecom Act in that it prohibits or has the effect of prohibiting Ramsey=s ability to provide any

interstate or intrastate telecommunications service, in violation of section 253(a) of the Telecom

Act. 47 U.S.C. _ 253(a) (1994 & Supp. 1996). Ramsey relies on the federal district court=s

decision in Qwest Corp. v. City of Santa Fe, 224 F. Supp. 2d 1305 (N.M. 2002), aff=d in part,

rev=d in part, & remanded, 380 F.3d 1258 (10th Cir. 2004), for the proposition that local

regulations and the authorities that enforce them may not exercise unfettered discretion that

operates to exclude potential carriers from providing telecommunications services in a given area

and serves to inhibit competition.

       We draw Ramsey=s attention to the paragraph immediately following section 253(a),

which expressly states that the Telecom Act does not affect the ability of states "to impose on a

competitively neutral basis *** requirements necessary to preserve and advance universal

service, protect the public safety and welfare, ensure the continued quality of

telecommunications services, and safeguard the rights of consumers.@ 47 U.S.C. _ 253(b) (1994


                                               -16-
No. 1-05-2518

& Supp. II 1996). We do not believe that the Commission=s statutory authority to grant

certificates of authority on the bases of applicants= financial, technical, and managerial resources

grants the Commission "unfettered discretion@ to the degree that it hinders competition in

Illinois. The Telecom Act does not mandate that providers be allowed to provide services in a

given market where they may not be financially, technically, or managerially qualified to do so.

If Ramsey were found to have sufficient resources to perform the services it seeks to provide, it

would be free to offer and provide those services in Illinois on a competitive basis.

       We agree with the court in City of Philadelphia in that we perceive no prohibition against

state authorities imposing on telecommunications carriers requirements necessary to preserve

public service, protect public safety, ensure service quality, and safeguard consumers= rights.

City of Philadelphia, 702 A.2d at 1145. We believe that requiring providers to possess sufficient

resources before offering their services in Illinois does not amount to unfettered discretion to

such a degree that the requirement prohibits competition in this state. Accordingly, we reject

Ramsey=s argument as to federal preemption.

       Ramsey lastly offers two procedural arguments, specifically that the Commission

improperly issued its final order on the merits prior to full consideration of Ramsey=s motion for

an additional hearing and that the Commission erred in denying INENA=s motion to intervene.

       Ramsey argues that the ICC violated its own procedural rules when it issued its final

order on the merits of Ramsey=s application while Ramsey=s motion for rehearing was still

pending. Ramsey contends that the issuance of the order violated section 200.520(a) of the

Illinois Administrative Code, which grants a party seeking review of an agency ruling to file a



                                               -17-
No. 1-05-2518

petition for interlocutory review within 21 days of the ruling=s issuance (83 Ill. Adm. Code _

200.520(a), as amended by 20 Ill. Reg. 10607 (eff. August 15, 1996)) and effectively deprived

Ramsey of its due process right to an interlocutory appeal. In support, Ramsey offers the

Commission=s remarks at the time of Ramsey=s initial application in 2000 that the case was an

issue of first impression in that no telecommunications carrier had sought to provide competitive

E911 services in Illinois before. After learning that the ICC had approved of Intrado=s

interconnection agreement with SBC Illinois, Ramsey sought to rely on the Commission=s

decision as additional authority and to examine the parties involved in that proceeding in its

motion for rehearing. Ramsey now contends that the Commission=s issuance of its final order

while the motion was pending deprived Ramsey of the opportunity to submit substantive new

evidence in favor of it application. We do not agree.

        We have already pointed out that Intrado sought to provide services quite distinct from

and on a much narrower scale than those Ramsey seeks to provide, and that Intrado sought to

provide its services to an incumbent telecommunications provider, not to a municipality

responsible for the safety and welfare of its citizens. Having already determined that the issues

addressed in the Intrado proceedings are inapplicable to those before us, we find that the

Commission=s issuance of its final order while Ramsey=s motion for rehearing was pending was

not in error.

        Lastly, Ramsey contends that the Commission abused its discretion in denying INENA=s

motion to intervene, arguing that INENA had a clear and compelling interest in the proceedings

involving Ramsey=s application and that the motions to intervene that the Commission granted


                                               -18-
No. 1-05-2518

were facially and substantively flawed. Ramsey neglects to mention that INENA only filed its

motion to intervene after the record had been closed and just after the ALJ issued a proposed

final order, while the other petitions to intervene were filed nearer the time of Ramsey=s initial

application.

       A court or agency may grant intervention either permissively or as a matter of right.

People ex rel. Hartigan v. Illinois Commerce Comm=n, 243 Ill. App. 3d 544, 547 (1993). A party

may intervene in a proceeding where a statute grants the unconditional right to do so, where the

party will likely be bound by an order or judgment resulting from the proceeding and will not be

adequately represented by the original parties, or when the party will be adversely affected by

the distribution or disposition of property as a result of the proceeding. 735 ILCS 5/2-408(a), (b)

(West 2004). Intervention is usually allowed only before judgment issues, and parties may not

normally seek intervention after the rights of the existing parties have been determined and a

final decree entered. In re Estate of Barth, 339 Ill. App. 3d 651, 661 (2003). The decision to

allow or deny intervention is within the discretion of the court or agency and will not be

overturned on review absent an abuse of that discretion. In re Estate of Barth, 339 Ill. App. 3d at

661.

       Here, INENA filed a petition to intervene after Ramsey=s application proceedings were

already well underway, evidence had been closed, and the ALJ assigned to the case had already

issued a proposed final order. The petition to intervene was far from timely. Furthermore,

unlike the other petitions to intervene that the Commission granted, INENA=s petition had little

to do with the crux of the proceedings, i.e., whether Ramsey possessed sufficient financial,



                                                -19-
No. 1-05-2518

technical, and managerial resources to merit the grant of a certificate of authority to operate as a

CLEC, and focused more on the broader, less tangible issue of allowing potential carriers to

provide E911 services on a competitive basis and the likely effect the allowance of such

competition would have on Illinois telecommunications carriers and the consuming public.

        The resolution of the relative merits of competing economic and market theories was not

the Commission=s task in this case. Rather, its task was to grant or deny Ramsey=s application

for certificate of authority on the merits of its financial, technical, and managerial resources, just

as the statute demands. Having argued that policy considerations have no place in Commission

proceedings concerning certificates of authority, Ramsey is hardly in a position now to advocate

their inclusion. Because INENA=s petition to intervene was not timely and had little bearing on

real issues the Commission was charged with deciding, we find that the Commission did not

abuse its discretion in denying the petition.

        For the reasons set forth above, we affirm the Commission=s denial of Ramsey=s

application for certificate of authority.

        Affirmed.

        QUINN, P.J., and CAMPBELL, J., concur.




                                                -20-